EXHIBIT 10.39

MORGAN STANLEY

MORGAN STANLEY COMPENSATION INCENTIVE PLAN

[YEAR] DISCRETIONARY RETENTION AWARDS

AWARD CERTIFICATE



--------------------------------------------------------------------------------

TABLE OF CONTENTS FOR AWARD CERTIFICATE

 

1.  

Your award generally

     3    2.  

Vesting schedule and payment

     3    3.  

Special provision for certain employees

     5    4.  

Death, Disability and Full Career Retirement

     5    5.  

Involuntary termination by the Firm

     5    6.  

Governmental Service

     6    7.  

Qualifying Termination

     6    8.  

Specified employees

     7    9.  

Cancellation of Applicable Account Value under certain circumstances

     7    10.  

Tax and other withholding obligations

     10    11.  

Obligations you owe to the Firm

     11    12.  

Nontransferability

     11    13.  

Designation of a beneficiary

     11    14.  

No entitlements

     12    15.  

Consents under local law

     12    16.  

Award modification

     12    17.  

Governing law

     13    18  

Defined terms

     13   



--------------------------------------------------------------------------------

MORGAN STANLEY

MORGAN STANLEY COMPENSATION INCENTIVE PLAN

[YEAR] DISCRETIONARY RETENTION AWARDS

AWARD CERTIFICATE

Morgan Stanley has granted you an award under the Morgan Stanley Compensation
Incentive Plan (the “Plan”) as part of your discretionary incentive compensation
for services provided during [year] and as an incentive for you to remain in
Employment and provide services to the Firm through the Scheduled Vesting
Date(s). This Award Certificate sets forth the general terms and conditions of
your [year] award under the Plan. The initial value of your [year] award has
been communicated to you independently.

If you are employed outside the United States, you will also receive an
“International Supplement” that contains supplemental terms and conditions for
your [year] award. You should read this Award Certificate in conjunction with
the International Supplement, if applicable, and the Plan in order to understand
the terms and conditions of your [year] award.

Your [year] award is made pursuant to the Plan. References to Applicable Account
Value in this Award Certificate mean only the Applicable Account Value related
to your [year] award, and the terms and conditions herein apply only to such
award. If you receive any other award under the Plan or another incentive
compensation plan, it will be governed by the terms and conditions of the
applicable award documentation, which may be different from those herein.

The purposes of the [year] award are, among other things, to facilitate the
allocation of a portion of your discretionary above-base compensation for [year]
to the notional investment opportunities afforded by the Plan, to reward you for
your continued Employment and service to the Firm in the future and your
compliance with the Firm’s policies (including the Code of Conduct), to protect
the Firm’s interests in non-public, confidential and/or proprietary information,
products, trade secrets, customer relationships, and other legitimate business
interests, and to ensure an orderly transition of responsibilities. In view of
these purposes, you will earn [each portion of] your [year] award only if you
(1) remain in continuous Employment through the [applicable] Scheduled Vesting
Date (subject to limited exceptions set forth below), (2) do not engage in any
activity that is a cancellation event set forth in Section 9(c) below and
(3) satisfy obligations you owe to the Firm as set forth in Section 11 below.
Even if your award has vested, you will have no right to your award if a
cancellation event occurs under the circumstances set forth in Section 9(c)
below. As Morgan Stanley deems appropriate, Morgan Stanley will require you to
provide a written certification or other evidence, from time to time in its sole
discretion, to confirm that no cancellation event has occurred, including upon a
termination of Employment and/or during a specified period of time prior to the
[applicable] Scheduled Distribution Date. If you fail to provide any required
certification or other evidence, Morgan Stanley will cancel your award. It is
your responsibility to provide the Executive Compensation Department with your
up-to-date contact information.

 

2



--------------------------------------------------------------------------------

Capitalized terms used in this Award Certificate that are not defined in the
text have the meanings set forth in Section 18 below. Capitalized terms used in
this Award Certificate that are not defined in the text or in Section 18 below
have the meanings set forth in the Plan.

 

1. Your award generally.

(a) Applicable Account Value. This Award Certificate uses the term “Applicable
Account Value” to refer to your [year] award under the Plan and the notional
return (positive or negative) thereon based on the performance of the Notional
Investments to which your Account is notionally allocated. If you receive
another award under the Plan (for example, an award for a future year), your
total Account Value under the Plan will include the Applicable Account Value of
your [year] award and the applicable Account Value of such other award(s).

(b) Notional allocation of Account. The notional allocation of your Applicable
Account Value is subject to the ultimate discretion of the Firm and is made
exclusively for the purpose of determining your Applicable Account Value from
time to time in accordance with the Plan. You may notionally allocate your
Applicable Account Value to any one fund, or any combination of funds, offered
as Notional Investments under the Plan with respect to your [year] award.

 

2. Vesting schedule and payment.

(a) Vesting schedule. Except as otherwise provided in this Award Certificate,
your Applicable Account Value will vest on the Scheduled Vesting Date[(s)].1
Except as otherwise provided in this Award Certificate, your Applicable Account
Value will vest only if you continue to provide future services to the Firm by
remaining in continuous Employment through the [applicable] Scheduled Vesting
Date and providing value added services to the Firm during this timeframe. The
special vesting terms set forth in Sections 4, 5, 6 and 7 of this Award
Certificate apply (i) if your Employment terminates by reason of your death or
Disability, (ii) upon your Full Career Retirement, (iii) if the Firm terminates
your employment in an involuntary termination under the circumstances described
in Section 5, (iv) upon a Governmental Service Termination or (v) upon a
Qualifying Termination. The vested portion of your Applicable Account Value
remains subject to the cancellation and withholding provisions set forth in this
Award Certificate.

(b) Payment. Except as otherwise provided in this Award Certificate, your
Applicable Account Value will, to the extent vested, be paid in cash on the
[applicable] Scheduled Distribution Date[(s)]2; provided that, subject to
Section 2(d), your Applicable Account Value may be paid to you following the
[applicable] Scheduled Distribution Date on the

 

1  The vesting schedule and related vesting date(s) presented in this form of
Award Certificate are indicative. The vesting schedule and related vesting
dates(s) applicable to awards may vary.

2  The distribution schedule and related distribution date(s) presented in this
form of Award Certificate are indicative. The distribution schedule and related
distribution dates(s) applicable to awards may vary.

 

3



--------------------------------------------------------------------------------

next administratively practicable payroll date. The special payment provisions
set forth in Sections 4(a), 4(b), 6 and 7 of this Award Certificate apply (i) if
your Employment terminates by reason of your death or you die after termination
of your Employment, (ii) upon your Governmental Service Termination or your
employment at a Governmental Employer following your termination of employment
with the Firm under circumstances set forth in Section 6(b) or (iii) upon a
Qualifying Termination. All payments are subject to applicable withholdings and
deductions.

(c) Accelerated payment. Morgan Stanley shall have no right to accelerate the
payment of any portion of your Applicable Account Value, except to the extent
that such acceleration is not prohibited by Section 409A and would not result in
your being required to recognize income for United States federal income tax
purposes prior to the distribution of your Applicable Account Value or your
incurring additional tax or interest under Section 409A. If any portion of your
Applicable Account Value is paid prior to the [applicable] Scheduled
Distribution Date pursuant to this Section 2(c), Morgan Stanley may condition
such payment on your agreement that if you engage in any activity constituting a
cancellation event set forth in Section 9(c) within the applicable period of
time that would have resulted in cancellation of all or a portion of your
Applicable Account Value (had it not been paid pursuant to this Section 2(c)),
you will be required to repay to Morgan Stanley an amount equal to the payment
you received (before taking account of any withholding) in respect of the
portion of your Applicable Account Value that would have been canceled upon the
occurrence of such cancellation event, plus interest on such amount at the
average rate of interest Morgan Stanley paid to borrow money from financial
institutions during the period from the date such portion of your Applicable
Account Value was paid through the date preceding the repayment date.

(d) Rule of construction for timing of payment. Whenever this Award Certificate
provides for all or a portion of your Applicable Account Value to be paid on a
Scheduled Distribution Date or upon a different specified event or date, such
payment will be considered to have been timely made, and neither you nor any of
your beneficiaries or your estate shall have any claim against the Firm for
damages based on a delay in the payment of your Applicable Account Value, and
the Firm shall have no liability to you (or to any of your beneficiaries or your
estate) in respect of any such delay, as long as payment is made by
December 31st of the year in which occurs the [applicable] Scheduled
Distribution Date or such other specified event or date or, if later, by the
15th day of the third calendar month following such specified event or date.
Similarly, neither you nor any of your beneficiaries or your estate shall have
any claim against the Firm for damages, and the Firm shall have no liability to
you (or to any of your beneficiaries or your estate), based on any acceleration
of the payment of your Applicable Account Value pursuant to Section 2(c).

 

4



--------------------------------------------------------------------------------

3. Special provision for certain employees.

Notwithstanding the other provisions of this Award Certificate, if Morgan
Stanley considers you to be one of its executive officers at the time provided
for the payment of the vested portion of your Applicable Account Value and
determines that your compensation may not be fully deductible by virtue of
Section 162(m) of the Internal Revenue Code, Morgan Stanley shall delay payment
of the nondeductible portion of your compensation, including delaying payment of
your Applicable Account Value to the extent nondeductible, unless the
Administrator, in its sole discretion, determines not to delay such payment.
This delay will continue until your Separation from Service or, to the extent
permitted under Section 409A, the end of the first earlier taxable year of the
Firm as of the last day of which you are no longer an executive officer (subject
to earlier payment in the event of your death as described below).

 

4. Death, Disability and Full Career Retirement.

The following special vesting and payment terms apply to your award:

(a) Death during Employment. If your Employment terminates due to death, any
unvested portion of your Applicable Account Value will vest on the date of your
death. Your Applicable Account Value will be paid to the beneficiary you have
designated pursuant to Section 12 or the legal representative of your estate, as
applicable, upon your death, provided that your estate or beneficiary notifies
the Firm of your death within 60 days following your death. After your death,
the cancellation provisions set forth in Section 9(c) will no longer apply.

(b) Death after termination of Employment. If you die after the termination of
your Employment but prior to the [applicable] Scheduled Distribution Date, the
vested portion of your Applicable Account Value that you held at the time of
your death will be paid to the beneficiary you have designated pursuant to
Section 12 or the legal representative of your estate, as applicable, upon your
death, provided that your estate or beneficiary notifies the Firm of your death
within 60 days following your death. After your death, the cancellation
provisions set forth in Section 9(c) will no longer apply.

(c) Disability or Full Career Retirement. If your Employment terminates due to
Disability or in a Full Career Retirement, any unvested portion of your
Applicable Account Value will vest on the date your Employment terminates. Your
Applicable Account Value will be paid on the [applicable] Scheduled Distribution
Date. The cancellation and withholding provisions set forth in this Award
Certificate will continue to apply until the [applicable] Scheduled Distribution
Date.

 

5. Involuntary termination by the Firm.

If the Firm terminates your employment under circumstances not involving any
cancellation event set forth in Section 9(c), the unvested portion of your
Applicable Account Value will vest on the date your employment with the Firm
terminates and your Applicable Account Value will be paid on the [applicable]
Scheduled Distribution Date, provided that you sign an agreement and release
satisfactory to the Firm. If you do not sign such an agreement and release
satisfactory to the Firm within the timeframe set by the Firm in connection with
your

 

5



--------------------------------------------------------------------------------

involuntary termination as described in this Section 5, any portion of your
Applicable Account Value that was unvested immediately prior to your termination
shall be canceled. The cancellation and withholding provisions set forth in this
Award Certificate will continue to apply until the [applicable] Scheduled
Distribution Date.

 

6. Governmental Service.

(a) General treatment of awards upon Governmental Service Termination. If your
Employment terminates in a Governmental Service Termination and not involving a
cancellation event set forth in Section 9(c), then, provided that you sign an
agreement satisfactory to the Firm relating to your obligations pursuant to
Section 6(c), any unvested portion of your Applicable Account Value will vest on
the date of your Governmental Service Termination. Your vested Applicable
Account Value will be paid on the date of your Governmental Service Termination.

(b) General treatment of vested awards upon acceptance of employment at a
Governmental Employer following termination of Employment. If your Employment
terminates other than in a Governmental Service Termination and not involving a
cancellation event set forth in Section 9(c) and, following your termination of
Employment, you accept employment with a Governmental Employer, then, provided
that you sign an agreement satisfactory to the Firm relating to your obligations
pursuant to Section 6(c), the vested portion of your Applicable Account Value
will be paid upon your commencement of such employment, provided you present the
Firm with satisfactory evidence demonstrating that as a result of such
employment the divestiture of your continued interest in your Applicable Account
Value is reasonably necessary to avoid the violation of U.S. federal, state or
local or foreign ethics law or conflicts of interest law applicable to you at
such Governmental Employer.

(c) Repayment obligation. If any activity or event constituting a cancellation
event set forth in Section 9(c) occurs within the applicable period of time that
would have resulted in cancellation of all or a portion of your Applicable
Account Value had it not been paid pursuant to Sections 6(a) or 6(b) above, you
will be required to repay to Morgan Stanley the amount distributed to you
pursuant to Sections 6(a) or 6(b) above that would have been canceled upon the
occurrence of such cancellation event (before taking account of any
withholding), plus interest on such amount at the average rate of interest
Morgan Stanley paid to borrow money from financial institutions during the
period from the date of such payment through the date preceding the repayment
date.

 

7. Qualifying Termination.

If your employment terminates in a Qualifying Termination, any unvested portion
of your Applicable Account Value will vest, cancellation provisions will lapse,
and, subject to Section 8, your Applicable Account Value will be paid upon your
Qualifying Termination.

 

6



--------------------------------------------------------------------------------

8. Specified employees.

Notwithstanding any other terms of this Award Certificate, if Morgan Stanley
considers you to be one of its “specified employees” as defined in Section 409A
at the time of your Separation from Service, payment of the portion of your
Applicable Account Value that is “nonqualified deferred compensation” for
purposes of Section 409A that would otherwise be made upon your Separation from
Service (including, without limitation, any payments that were delayed due to
Section 162(m) of the Internal Revenue Code, as provided in Section 3, and any
portion of your Applicable Account Value payable upon your Qualifying
Termination, as provided in Section 7) will be delayed until the first business
day following the date that is six months after your Separation from Service;
provided, however, that in the event that your death, your Governmental Service
Termination or your employment at a Governmental Employer following your
termination of employment with the Firm under circumstances set forth in Section
6(b) occurs at any time after the Date of the Award, payment will be made in
accordance with Section 4(a), 4(b) or 6, as applicable.

 

9. Cancellation of Applicable Account Value under certain circumstances.

(a) Cancellation of unvested Applicable Account Value. Any unvested portion of
your Applicable Account Value will be canceled if your Employment terminates for
any reason other than death, Disability, a Full Career Retirement, an
involuntary termination by the Firm described in Section 5, a Governmental
Service Termination or a Qualifying Termination.

(b) General treatment of vested Applicable Account Value. Except as otherwise
provided in this Award Certificate, the vested portion of your Applicable
Account Value will be paid on the [applicable] Scheduled Distribution Date. The
cancellation and withholding provisions set forth in this Award Certificate will
continue to apply until the [applicable] Scheduled Distribution Date.

(c) Cancellation of Applicable Account Value under certain circumstances.3 The
cancellation events set forth in this Section 9(c) are designed, among other
things, to incentivize compliance with the Firm’s policies (including the Code
of Conduct), to protect the Firm’s interests in non-public, confidential and/or
proprietary information, products, trade secrets, customer relationships, and
other legitimate business interests, and to ensure an orderly transition of
responsibilities. This Section 9(c) shall apply notwithstanding any other terms
of this Award Certificate (except where sections in this Award Certificate
specifically provide that the cancellation events set forth in this Section 9(c)
no longer apply).

Your Applicable Account Value, even if vested, is not earned until the
[applicable] Scheduled Distribution Date (and until you satisfy all obligations
you owe to the Firm as set forth in Section 11 below) and, unless prohibited by
applicable law, will be canceled prior to the [applicable] Scheduled
Distribution Date in any of the circumstances set forth below in this Section
9(c). The Firm may retain custody of your Applicable Account Value following the
[applicable] Scheduled Distribution Date pending any investigation or other
review that impacts the determination as to whether your Applicable Account
Value is cancellable under the circumstances set forth below and, in such an
instance, your Applicable Account Value shall be forfeited in the event the Firm
determines that the Applicable Account Value was cancellable.

 

3  The cancellation provisions presented in Section 9(c) of this form of Award
Certificate and any corresponding definitions are indicative. The cancellation
provisions and corresponding definitions applicable to awards may vary.

 

7



--------------------------------------------------------------------------------

(1) Competitive Activity. If, prior to the [applicable] Scheduled Distribution
Date, you engage in Competitive Activity in connection with or following your
resignation of Employment, then your entire unpaid Applicable Account Value will
be canceled immediately, subject to applicable law.

(2) Other Events. If any of the following events occur at any time before the
[applicable] Scheduled Distribution Date, your entire unpaid Applicable Account
Value (whether or not vested) will be canceled immediately, subject to
applicable law:

(i) Your Employment is terminated for Cause or you engage in conduct
constituting Cause (either during or following Employment and whether or not
your Employment has been terminated as of the [applicable] Scheduled
Distribution Date);

(ii) Following the termination of your Employment, the Firm determines that your
Employment could have been terminated for Cause [(for these purposes, “Cause”
will be determined without giving consideration to any “cure” period included in
the definition of “Cause”)];

(iii) You disclose Confidential and Proprietary Information to any unauthorized
person outside the Firm, or use or attempt to use Confidential and Proprietary
Information other than in connection with the business of the Firm; or you fail
to comply with your obligations (either during or after your Employment) under
the Firm’s Code of Conduct (and any applicable supplements), or otherwise
existing between you and the Firm, relating to Confidential and Proprietary
Information or an assignment, procurement or enforcement of rights in
Confidential and Proprietary Information;

(iv) You engage in a Wrongful Solicitation;

(v) You make any [Unauthorized Comments] [Unauthorized Disclosures or Defamatory
or Disparaging Comments about the Firm];

(vi) You fail or refuse, following your termination of Employment, to cooperate
with or assist the Firm in a timely manner in connection with any investigation,
regulatory matter, lawsuit or arbitration in which the Firm is a subject, target
or party and as to which you may have pertinent information; or

(vii) You resign from your employment with the Firm without having provided the
Firm prior written notice of your resignation consistent with the notice period
requirements undertaken by you in connection with your employment offer letter,
Sign-On or Notice & Non-Solicitation Agreement or any other contractual
obligation in connection with the terms and conditions of your employment, or,
in the event no such prior contractual notice period requirements exist, you
resign from your employment with the Firm without having provided the Firm prior
written notice of your resignation of at least thirty (30) days.

 

8



--------------------------------------------------------------------------------

(3) Clawback Cancellation Events.

(i) Your entire Applicable Account Value (whether or not vested) will be
canceled in full, or in the case of clause (c) below, in full or in part,
subject to applicable law, if at any time before the [applicable] Scheduled
Distribution Date

 

  (A) You take any action, or you fail to take any action (including with
respect to direct supervisory responsibilities), where such action or omission:

 

  (a) causes a restatement of the Firm’s consolidated financial results;

 

  (b) constitutes a violation by you of the Firm’s Global Risk Management
Principles, Policies and Standards (where prior authorization and approval of
appropriate senior management was not obtained) whether such action results in a
favorable or unfavorable impact to the Firm’s consolidated financial results; or

 

  (c) causes a loss in the current year on a trade or transaction originating in
the current year or in any prior year for which revenue was recognized and which
was a factor in your award determination, and violated internal control policies
that resulted from your:

 

  (i) violation of business unit, product or desk specific risk parameters;

 

  (ii) use of an incorrect valuation model, method, or inputs for transactions
subject to the “STAR” approval process;

 

  (iii) failure to perform appropriate due diligence prior to a trade or
transaction or failure to provide critical information known at the time of the
transaction that might negatively affect the valuation of the transaction; or

 

  (iv) failure to timely monitor or escalate to management a loss position
pursuant to applicable policies and procedures; or

 

9



--------------------------------------------------------------------------------

(B) [The Firm and/or relevant business unit suffers a material downturn in its
financial performance or the Firm and/or relevant business unit suffers a
material failure of risk management.]

In the event that the Firm determines, in its sole discretion, that your action
or omission is as described in clause (A)(c) and you do not engage in any other
cancellation or clawback event described in this Section 9(c), your [year] award
will be reduced by a fraction, the numerator of which is the amount of the
pre-tax loss, and the denominator of which is the total revenue originally
recognized by the Firm which was a factor in your award determination.

(ii) [With respect to members of the Morgan Stanley Operating Committee as of
[December 31st preceding the Date of Award], the Compensation Committee may
cancel your entire Applicable Account Value (whether or not vested), in full or
in part, if the Compensation Committee determines, in its sole discretion, that
at any time before the [applicable] Scheduled Distribution Date you had
significant responsibility for a material adverse outcome for the Firm or any of
its businesses or functions. The Compensation Committee shall have the sole
authority to interpret this provision and its determinations shall be final and
binding on all persons.]

(4) [Clawback for Code Staff. If you are designated by the Firm as Code Staff
for [year], any shares or amounts distributed in respect of your award are
subject to repayment, recovery and recapture pursuant to the Morgan Stanley Code
Staff Clawback Policy, as amended from time to time, and any applicable
clawback, repayment, recoupment or recovery requirements imposed under
applicable laws, rules and regulations.]

 

10. Tax and other withholding obligations.

Any vesting, whether on a Scheduled Vesting Date or some other date, of all or a
portion of your Applicable Account Value, and any payment of all or a portion of
your Applicable Account Value shall be subject to the Firm’s withholding of all
required United States federal, state, local and foreign income and
employment/payroll taxes (including Federal Insurance Contributions Act taxes).
You authorize the Firm to withhold such taxes from any payroll or other payment
or compensation to you, including by canceling or accelerating payment of a
portion of your Applicable Account Value in an amount not to exceed such taxes
imposed upon such vesting or distribution and any additional taxes imposed as a
result of such cancellation or acceleration, and to take such other action as
the Firm may deem advisable to enable it and you to satisfy obligations for the
payment of withholding taxes and other tax obligations, assessments, or other
governmental charges, whether of the United States or any other jurisdiction,
relating to the vesting or payment of your Applicable Account Value. However,
the Firm may not deduct or withhold such sum from any payroll or any other
payment or compensation (including from your Applicable Account Value), except
to the extent it is not prohibited by Section 409A and would not cause you to
recognize income for United States federal income tax purposes prior to the
distribution of your Applicable Account Value or to incur interest or additional
tax under Section 409A.

 

10



--------------------------------------------------------------------------------

11. Obligations you owe to the Firm.

As a condition to the earning, payment or distribution of your award, the Firm
may require you to pay such sum to the Firm as may be necessary to satisfy any
obligation that you owe to the Firm. Notwithstanding any other provision of this
Award Certificate, your award, even if vested, is not earned until after such
obligations and any tax withholdings or other deductions required by law are
satisfied. Notwithstanding the foregoing, Morgan Stanley may not reduce the
amount of your Applicable Account Value to be distributed to satisfy obligations
that you owe to the Firm except (i) to the extent authorized under Section 10,
relating to tax and other withholding obligations or, otherwise, (ii) to the
extent such reduction is not prohibited by Section 409A and would not cause you
to recognize income for United States federal income tax purposes prior to the
distribution of your Applicable Account Value or to incur additional tax or
interest under Section 409A. Morgan Stanley’s determination of any amount that
you owe the Firm shall be conclusive.

 

12. Nontransferability.

You may not sell, pledge, hypothecate, assign or otherwise transfer your
Applicable Account Value, other than as provided in Section 13 (which allows you
to designate a beneficiary or beneficiaries in the event of your death) or by
will or the laws of descent and distribution. This prohibition includes any
assignment or other transfer that purports to occur by operation of law or
otherwise. During your lifetime, payments relating to your Applicable Account
Value will be made only to you.

Your personal representatives, heirs, legatees, beneficiaries, successors and
assigns, and those of Morgan Stanley, shall all be bound by, and shall benefit
from, the terms and conditions of your award.

 

13. Designation of a beneficiary.

You may make a written designation of beneficiary or beneficiaries to receive
all or part of the amounts to be distributed in respect of your Applicable
Account Value in the event of your death. To make a beneficiary designation, you
must complete and submit the Beneficiary Designation form on the Executive
Compensation website.

Any portion of your Applicable Account Value that becomes payable upon your
death, and as to which a designation of beneficiary is not in effect, will be
distributed to your estate.

If you previously filed a designation of beneficiary form for your award(s)
under the Plan with the Executive Compensation Department, such form will also
apply to all of your awards under the Plan, including this [year] award. You may
replace or revoke your beneficiary designation at any time. If there is any
question as to the legal right of any beneficiary to receive your Applicable
Account Value, Morgan Stanley may determine in its sole discretion to distribute
the amounts in question to your estate. Morgan Stanley’s determination shall be
binding and conclusive on all persons and it will have no further liability to
anyone with respect to such amounts.

 

11



--------------------------------------------------------------------------------

14. No entitlements.

(a) No right to continued Employment. This [year] award is not an employment
agreement, and nothing in this Award Certificate, the International Supplement,
if applicable, or the Plan shall alter your status as an “at-will” employee of
the Firm or your employment status at a Related Employer. None of this Award
Certificate, the International Supplement, if applicable, or the Plan shall be
construed as guaranteeing your employment by the Firm or a Related Employer, or
as giving you any right to continue in the employ of the Firm or a Related
Employer, during any period (including without limitation the period between the
Date of the Award and the [applicable] Scheduled Vesting Date or Scheduled
Distribution Date, or any portion of any of these periods), nor shall they be
construed as giving you any right to be reemployed by the Firm or a Related
Employer following any termination of Employment.

(b) No right to future awards. This award, and all other awards under the Plan,
are discretionary. This award does not confer on you any right or entitlement to
receive another award under the Plan or any other award under any other
incentive compensation plan of Morgan Stanley at any time in the future or in
respect of any future period.

(c) No effect on future employment compensation. Morgan Stanley has made this
award to you in its sole discretion. This award does not confer on you any right
or entitlement to receive compensation in any specific amount for any future
year, and does not diminish in any way the Firm’s discretion to determine the
amount, if any, of your compensation. This award is not part of your base salary
or wages and will not be taken into account in determining any other
employment-related rights you may have, such as rights to pension or severance
pay.

 

15. Consents under local law.

Your award is conditioned upon the making of all filings and the receipt of all
consents or authorizations required to comply with, or required to be obtained
under, applicable local law.

 

16. Award modification.

Morgan Stanley reserves the right to modify or amend unilaterally the terms and
conditions of your award, without first asking your consent, or to waive any
terms and conditions that operate in favor of Morgan Stanley. These amendments
may include (but are not limited to) changes that Morgan Stanley considers
necessary or advisable as a result of changes in any, or the adoption of any
new, Legal Requirement. Morgan Stanley may not modify your award in a manner
that would materially impair your rights in your award without your consent;
provided, however, that Morgan Stanley may, but is not required to, without your
consent, amend or modify your award in any manner that Morgan Stanley considers
necessary or advisable to (i) comply with any Legal Requirement, (ii) ensure
that your award does not result in an excise or other supplemental tax on the
Firm under any Legal Requirement, or (iii) ensure that your award is not subject
to United States federal, state or local income tax or any equivalent taxes in

 

12



--------------------------------------------------------------------------------

territories outside the United States prior to payment or distribution. Morgan
Stanley will notify you of any amendment of your award that affects your rights.
Any amendment or waiver of a provision of this Award Certificate (other than any
amendment or waiver applicable to all recipients generally), which amendment or
waiver operates in your favor or confers a benefit on you, must be in writing
and signed by the Chief Human Resources Officer or the Chief Operating Officer
(or if such positions no longer exist, by the holder of an equivalent position)
to be effective.

 

17. Governing law.

This Award Certificate and the related legal relations between you and Morgan
Stanley will be governed by and construed in accordance with the laws of the
State of New York, without regard to any conflicts or choice of law, rule or
principle that might otherwise refer the interpretation of the award to the
substantive law of another jurisdiction.

 

18. Defined terms.

For purposes of this Award Certificate, the following terms shall have the
meanings set forth below:

(a) “Board” means the Board of Directors of Morgan Stanley.

(b) “Cause” means:

(1) any act or omission which constitutes a breach of your obligations to the
Firm, including, without limitation, (A) your failure to comply with any notice
or non-solicitation restrictions that may be applicable to you or (B) your
failure to comply with the Firm’s compliance, ethics or risk management
standards, or your failure or refusal to perform satisfactorily any duties
reasonably required of you[, which breach, failure or refusal (if susceptible to
cure) is not corrected (other than failure to correct by reason of your
incapacity due to physical or mental illness) within ten (10) business days
after written notification thereof to you by the Firm];

(2) your commission of any dishonest or fraudulent act, or any other act or
omission, which has caused or may reasonably be expected to cause injury to the
interest or business reputation of the Firm; or

(3) your violation of any securities, commodities or banking laws, any rules or
regulations issued pursuant to such laws, or rules or regulations of any
securities or commodities exchange or association of which the Firm is a member
or of any policy of the Firm relating to compliance with any of the foregoing;

provided, that an act or omission shall constitute “Cause” for purposes of this
definition if the Firm determines, in its sole discretion, that such action or
omission is described in Section 9(c)(3)(i)(A)(c) and is deliberate, intentional
or willful.

 

13



--------------------------------------------------------------------------------

(c) A “Change in Control” shall be deemed to have occurred if any of the
following conditions shall have been satisfied:

(1) any one person or more than one person acting as a group (as determined
under Section 409A), other than (A) any employee plan established by Morgan
Stanley or any of its Subsidiaries, (B) Morgan Stanley or any of its affiliates
(as defined in Rule 12b-2 promulgated under the Exchange Act), (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (D) a corporation owned, directly or indirectly, by stockholders
of Morgan Stanley in substantially the same proportions as their ownership of
Morgan Stanley, is or becomes, during any 12-month period, the beneficial owner,
directly or indirectly, of securities of Morgan Stanley (not including in the
securities beneficially owned by such person(s) any securities acquired directly
from Morgan Stanley or its affiliates other than in connection with the
acquisition by Morgan Stanley or its affiliates of a business) representing 50%
or more of the total voting power of the stock of Morgan Stanley; provided,
however, that the provisions of this subsection (1) are not intended to apply to
or include as a Change in Control any transaction that is specifically excepted
from the definition of Change in Control under subsection (3) below;

(2) a change in the composition of the Board such that, during any 12-month
period, the individuals who, as of the beginning of such period, constitute the
Board (the “Existing Board”) cease for any reason to constitute at least 50% of
the Board; provided, however, that any individual becoming a member of the Board
subsequent to the beginning of such period whose election, or nomination for
election by Morgan Stanley’s stockholders, was approved by a vote of at least a
majority of the directors immediately prior to the date of such appointment or
election shall be considered as though such individual were a member of the
Existing Board;

(3) the consummation of a merger or consolidation of Morgan Stanley with any
other corporation or other entity, or the issuance of voting securities in
connection with a merger or consolidation of Morgan Stanley (or any direct or
indirect subsidiary of Morgan Stanley) pursuant to applicable stock exchange
requirements; provided that immediately following such merger or consolidation
the voting securities of Morgan Stanley outstanding immediately prior thereto do
not continue to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity of such merger or consolidation
or parent entity thereof) 50% or more of the total voting power of Morgan
Stanley stock (or if Morgan Stanley is not the surviving entity of such merger
or consolidation, 50% or more of the total voting power of the stock of such
surviving entity or parent entity thereof); and provided further that a merger
or consolidation effected to implement a recapitalization of Morgan Stanley (or
similar transaction) in which no person (as determined under Section 409A) is or
becomes the beneficial owner, directly or indirectly, of securities of Morgan
Stanley (not including in the securities beneficially owned by such person any
securities acquired directly from Morgan Stanley or its affiliates other than in
connection with the acquisition by Morgan Stanley or its affiliates of a
business) representing 50% or more of either the then outstanding shares of
Morgan Stanley common stock or the combined voting power of Morgan Stanley’s
then outstanding voting securities shall not be considered a Change in Control;
or

 

14



--------------------------------------------------------------------------------

(4) the complete liquidation of Morgan Stanley or the sale or disposition by
Morgan Stanley of all or substantially all of Morgan Stanley’s assets in which
any one person or more than one person acting as a group (as determined under
Section 409A) acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) assets from
Morgan Stanley that have a total gross fair market value equal to more than 50%
of the total gross fair market value of all of the assets of Morgan Stanley
immediately prior to such acquisition or acquisitions.

Notwithstanding the foregoing, (x) no Change in Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of Morgan Stanley
common stock immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns substantially all of the assets of Morgan Stanley immediately prior
to such transaction or series of transactions and (y) no event or circumstances
described in any of clauses (1) through (4) above shall constitute a Change in
Control unless such event or circumstances also constitute a change in the
ownership or effective control of Morgan Stanley, or in the ownership of a
substantial portion of Morgan Stanley’s assets, as defined in Section 409A. In
addition, no Change in Control shall be deemed to have occurred upon the
acquisition of additional control of Morgan Stanley by any one person or more
than one person acting as a group that is considered to effectively control
Morgan Stanley.

For purposes of the provisions of this Award Certificate, terms used in the
definition of a Change in Control shall be as defined or interpreted pursuant to
Section 409A.

(d) “Competitive Activity” means:

(1) becoming, or entering into any arrangement as, an employee, officer,
partner, member, proprietor, director, independent contractor, consultant,
advisor, representative or agent of, or serving in any similar position or
capacity with, a Competitor, where you will be responsible for providing, or
managing or supervising others who are providing, services (x) that are similar
or substantially related to the services that you provided to the Firm, or
(y) that you had direct or indirect managerial or supervisory responsibility for
at the Firm, or (z) that call for the application of the same or similar
specialized knowledge or skills as those utilized by you in your services for
the Firm, in each such case, at any time during the year preceding the
termination of your employment with the Firm; or

(2) either alone or in concert with others, forming, or acquiring a 5% or
greater equity ownership, voting interest or profit participation in, a
Competitor.

(e) “Competitor” means any corporation, partnership or other entity that
competes, or that owns a significant interest in any corporation, partnership or
other entity that competes, with any business activity the Firm engages in, or
that you reasonably knew or should have known that the Firm was planning to
engage in, at the time of the termination of your Employment.

 

15



--------------------------------------------------------------------------------

(f) “Confidential and Proprietary Information” means any information that is
classified as confidential in the Firm’s Global Policy on Confidential
Information or that may have intrinsic value to the Firm, the Firm’s clients or
other parties with which the Firm has a relationship, or that may provide the
Firm with a competitive advantage, including, without limitation, any trade
secrets; inventions (whether or not patentable); formulas; flow charts; computer
programs; access codes or other systems information; algorithms; technology and
business processes; business, product or marketing plans; sales and other
forecasts; financial information; client lists or other intellectual property;
information relating to compensation and benefits; and public information that
becomes proprietary as a result of the Firm’s compilation of that information
for use in its business, provided that such Confidential and Proprietary
Information does not include any information which is available for use by the
general public or is generally available for use within the relevant business or
industry other than as a result of your action. Confidential and Proprietary
Information may be in any medium or form, including, without limitation,
physical documents, computer files or discs, electronic communications,
videotapes, audiotapes, and oral communications.

(g) “Date of the Award” means [insert grant date, which typically will coincide
approximately with the end of the year in respect of which the award is made].

(h) [You will be deemed to have made “Defamatory or Disparaging Comments” about
the Firm if, at any time, you make, publish, or issue, or cause to be made,
published or issued, in any medium whatsoever to any person or entity external
to the Firm, any derogatory, defamatory or disparaging statement regarding the
Firm, its businesses or strategic plans, products, practices, policies,
personnel or any other Firm matter. Nothing contained herein is intended to
prevent you from testifying truthfully or making truthful statements or
submissions in litigation or other legal, administrative or regulatory
proceedings or internal investigations.]

(i) “Disability” means any condition that would qualify for a benefit under any
group long-term disability plan maintained by the Firm and applicable to you.

(j) “Employed” and “Employment” refer to employment with the Firm and/or Related
Employment.

(k) The “Firm” means Morgan Stanley (including any successor thereto) together
with its subsidiaries and affiliates. For purposes of the definitions of
“Cause,” “Confidential and Proprietary Information,” [“Defamatory or Disparaging
Comments,”] [“Unauthorized Comments,”] [“Unauthorized Disclosures”] and
“Wrongful Solicitation” set forth in this Award Certificate and Section
9(c)(2)(vi) of this Award Certificate, references to the “Firm” shall refer
severally to the Firm as defined in the preceding sentence and your Related
Employer, if any. For purposes of the cancellation provisions set forth in this
Award Certificate relating to disclosure or use of Confidential and Proprietary
Information, references to the “Firm” shall refer to the Firm as defined in the
second preceding sentence or your Related Employer, as applicable.

 

16



--------------------------------------------------------------------------------

(l) “Full Career Retirement” means the termination of your Employment by you or
by the Firm for any reason other than under circumstances involving any
cancellation event described in Section 9(c), and other than due to your death
or Disability, a Governmental Service Termination or pursuant to a Qualifying
Termination, if you meet any of the following criteria as of your termination
date [and you have provided the Firm at least 12 months’ advance notice of such
termination]:

(i) you have attained age 50 and completed at least 12 years of service as a
[    ]4 of the Firm or equivalent officer title; or

(ii) you have attained age 50 and completed at least 15 years of service as an
officer of the Firm at the level of [    ]5 or above; or

(iii) you have completed at least 20 years of service with the Firm; or

(iv) you have attained age 55 and have completed at least 5 years of service
with the Firm and the sum of your age and years of service equals or exceeds
65.6

For the purposes of the foregoing definition, service with the Firm will include
any period of service with the following entities and any of their predecessors:

1. AB Asesores (“ABS”) prior to its acquisition by the Firm (provided that only
years of service as a partner of ABS shall count towards years of service as an
officer);

2. Morgan Stanley Group Inc. and its subsidiaries (“MS Group”) prior to the
merger with and into Dean Witter, Discover & Co.;

3. Miller Anderson & Sherrerd, L.L.P. prior to its acquisition by MS Group;

4. Van Kampen Investments Inc. and its subsidiaries prior to its acquisition by
MS Group;

5. FrontPoint Partners LLC and its subsidiaries prior to its acquisition by the
Firm; and

 

4  Specified officer title(s) in one or more specified business units.

5  Specified officer title(s) in one or more specified business units.

6  Age and service conditions specified in clauses (1) through (4) are
indicative and may vary from year to year and for awards granted to certain
employees.

 

17



--------------------------------------------------------------------------------

6. Dean Witter, Discover & Co. and its subsidiaries (“DWD”) prior to the merger
of Morgan Stanley Group Inc. with and into Dean Witter, Discover & Co.;

provided that, in the case of an employee who has transferred employment from
DWD to MS Group or vice versa, a former employee of DWD will receive credit for
employment with DWD only if he or she transferred directly from DWD to Morgan
Stanley & Co. Incorporated or its affiliates subsequent to February 5, 1997, and
a former employee of MS Group will receive credit for employment with MS Group
only if he or she transferred directly from MS Group to Morgan Stanley DW Inc.
or its affiliates subsequent to February 5, 1997.

(m) “Governmental Employer” means a governmental department or agency,
self-regulatory agency or other public service employer.

(n) “Governmental Service Termination” means the termination of your Employment
due to your commencement of employment at a Governmental Employer; provided that
you have presented the Firm with satisfactory evidence demonstrating that as a
result of such new employment, the divestiture of your continued interest in
your Applicable Account Value is reasonably necessary to avoid the violation of
U.S. federal, state or local or foreign ethics law or conflicts of interest law
applicable to you at such Governmental Employer.

(o) “Internal Revenue Code” means the United States Internal Revenue Code of
1986, as amended, and the rules, regulations and guidance thereunder.

(p) “Legal Requirement” means any law, regulation, ruling, judicial decision,
accounting standard, regulatory guidance or other legal requirement.

(q) “Management Committee” means the Morgan Stanley Management Committee and any
successor or equivalent committee.

(r) “Qualifying Termination” means your Separation from Service within eighteen
(18) months following a Change in Control under either of the following
circumstances: (a) the Firm terminates your employment under circumstances not
involving any cancellation event; or (b) you resign from the Firm due to (i) a
materially adverse alteration in your position or in the nature or status of
your responsibilities from those in effect immediately prior to the Change in
Control, as determined by the Administrator, or (ii) the Firm requiring your
principal place of employment to be located more than 75 miles from the location
where you were principally employed at the time of the Change in Control (except
for required travel on the Firm’s business to an extent substantially consistent
with your business travel obligations in the ordinary course of business prior
to the Change in Control).

(s) “Related Employment” means your employment with an employer other than the
Firm (such employer, herein referred to as a “Related Employer”), provided that:
(i) you undertake such employment at the written request or with the written
consent of Morgan Stanley’s Chief Human Resources Officer (or if such position
no longer exists, the holder of an equivalent position); (ii) immediately prior
to undertaking such employment you were an employee of the Firm or were engaged
in Related Employment (as defined herein); and (iii) such

 

18



--------------------------------------------------------------------------------

employment is recognized by the Firm in its discretion as Related Employment;
and, provided further, that the Firm may (1) determine at any time in its sole
discretion that employment that was recognized by the Firm as Related Employment
no longer qualifies as Related Employment, and (2) condition the designation and
benefits of Related Employment on such terms and conditions as the Firm may
determine in its sole discretion; and provided further, the Firm will not
provide for Related Employment except to the extent such treatment is not
prohibited by Section 409A and would not cause you to recognize income for
United States federal income tax purposes prior to the distribution of your
Applicable Account Value or to incur interest or additional tax under
Section 409A. The designation of employment as Related Employment does not give
rise to an employment relationship between you and the Firm, or otherwise modify
your and the Firm’s respective rights and obligations.

(t) “Scheduled Distribution Date” means                 .7

(u) “Scheduled Vesting Date” means                 .8

(v) “Section 409A” means Section 409A of the Internal Revenue Code and any
regulations thereunder.

(w) “Separation from Service” means a separation from service with the Firm for
purposes of Section 409A determined using the default provisions set forth in
Treasury Regulation §1.409A-1(h) or any successor regulation thereto. For
purposes of this definition, Morgan Stanley’s subsidiaries and affiliates
include (and are limited to) any corporation that is in the same controlled
group of corporations (within the meaning of Section 414(b) of the Internal
Revenue Code) as Morgan Stanley and any trade or business that is under common
control with Morgan Stanley (within the meaning of Section 414(c) of the
Internal Revenue Code), determined in each case in accordance with the default
provisions set forth in Treasury Regulation §1.409A-1(h)(3).

(x) [You will be deemed to have made “Unauthorized Comments” about the Firm if,
while Employed or following the termination of your Employment, you make,
directly or indirectly, any negative, derogatory, disparaging or defamatory
comment, whether written, oral or in electronic format, to any reporter, author,
producer or similar person or entity or to any general public media in any form
(including, without limitation, books, articles or writings of any other kind,
as well as film, videotape, audio tape, computer/Internet format or any other
medium) that concerns directly or indirectly the Firm, its business or
operations, or any of its current or former agents, employees, officers,
directors, customers or clients.]

(y) [You will be deemed to have made “Unauthorized Disclosures” about the Firm
if, while Employed or following the termination of your Employment, without
having first received written authorization from the Firm, you disclose, or
participate in the disclosure of or allow disclosure of, any information about
the Firm or its present or former clients, customers,

 

7  May consist of one or more dates.

8  May consist of one or more dates.

 

19



--------------------------------------------------------------------------------

executives, officers, directors, or other employees or Board members, or its
business or operations, or legal matters involving the Firm and resolution or
settlement thereof, or any aspects of your Employment with the Firm or
termination of such Employment (which, for the avoidance of doubt, does not
prevent you from confirming your employment status with the Firm), whether
written, oral or in electronic format, to any reporter, author, producer or
similar person or entity or to any general public media in any form (including
without limitation, books, articles or writings of any other kind, as well as
film, videotape, television or other broadcasts, audio tape, electronic/Internet
or blog format or any other medium).]

(z) A “Wrongful Solicitation” occurs upon either of the following events:

(1) while Employed, including during any notice period applicable to you in
connection with the termination of your Employment, or within 180 days after the
termination of your Employment, directly or indirectly in any capacity
(including through any person, corporation, partnership or other business entity
of any kind), you hire or solicit, recruit, induce, entice, influence or
encourage any Firm employee to leave the Firm or become hired or engaged by
another firm; provided, however, that this clause shall apply only to employees
with whom you worked or had professional or business contact, or who worked in
or with your business unit, during any notice period applicable to you in
connection with the termination of your Employment or during the 180 days
preceding notice of the termination of your Employment; or

(2) while Employed, including during any notice period applicable to you in
connection with the termination of your Employment, or within 90 days (180 days
if you are a member of the Management Committee at the time of notice of
termination) after the termination of your Employment, directly or indirectly in
any capacity (including through any person, corporation, partnership or other
business entity of any kind), you solicit or entice away or in any manner
attempt to persuade any client or customer, or prospective client or customer,
of the Firm (i) to discontinue or diminish his, her or its relationship or
prospective relationship with the Firm or (ii) to otherwise provide his, her or
its business to any person, corporation, partnership or other business entity
which engages in any line of business in which the Firm is engaged (other than
the Firm); provided, however, that this clause shall apply only to clients or
customers, or prospective clients or customers, that you worked for on an actual
or prospective project or assignment during any notice period applicable to you
in connection with the termination of your Employment or during the 180 days
preceding notice of the termination of your Employment.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Morgan Stanley has duly executed and delivered this Award
Certificate as of the Date of the Award.

 

MORGAN STANLEY /s/     [Name] [Title]

 

21